Name: Commission Regulation (EEC) No 1953/89 of 30 June 1989 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: civil law;  trade policy;  food technology;  prices;  marketing;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31989R1953Commission Regulation (EEC) No 1953/89 of 30 June 1989 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter Official Journal L 187 , 01/07/1989 P. 0102 - 0103 Finnish special edition: Chapter 3 Volume 29 P. 0191 Swedish special edition: Chapter 3 Volume 29 P. 0191 COMMISSION REGULATION (EEC) No 1953/89 of 30 June 1989 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 804/68 of the Council of 27 June 1988 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EEC) No 1560/89 (4), introduced a scheme for the sale at reduced prices of concentrated butter; whereas this measure has contributed to a reduction in stocks of intervention butter; Whereas the current position on the butter market and the size of the intervention stocks results in a very large number of applications for quantities put up for sale; whereas with a view to guaranteeing the best possible management of intervention stocks, equality of access to the products and equality of treatment of the purchasers, the facility should be created whereby a limited quantity of intervention butter may be sold by a procedure covering two successive stages, the first stage involving sale by tender and the second stage involving sale at prices fixed on a flat-rate basis in advance, and, considering the constant reduction in stocks, the notice of expiry referred to in Article 1 (2) of Regulation (EEC) No 3143/85 should be given; Whereas in view of the prices at which the butter is sold the sum of the destination security should be reduced; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3143/85 is hereby amended as follows: 1. '3. The notice of expiry referred to in paragraph 2 is given with effect from 1 July 1989.' 2. In the first indent of Article 2 (4), 'ECU 285' is replaced by 'ECU 250'. 3. The following Article 2a is inserted: 'Article 2a 1. The butter referred to in the first subparagraph of Article 1 may also be sold in two successive stages, at the first stage by tender and at the second at prices fixed on a flat-rate basis in advance. 2. At the first stage the butter shall be put up for sale by tender. The Annexes to the Regulations relating to the sale of the butter shall replace the notice of invitation to tender. Information on quantities and on locations where butter is stored may be obtained from the addresses given in the Annex to the aforesaid Regulation relating to the sale of the butter. In addition, intervention agencies may post notices of invitation at their head offices and announce them by other means. Tenders offering a price which is less than the minimum price referred to in paragraph 3 shall not be admitted. 3. The intervention agencies shall allocate the quantities put up for sale to those tenderers whose tenderers offer a price higher than or equal to the minimum price fixed in the Annex to the Regulation relating to the sale of the butter. For the purposes of the first subparagraph, the intervention agencies shall first accept the tender or tenders made at the price which is highest above the aforesaid minimum price. Subsequent quantities shall be assigned to the tenderers referred to in the first subparagraph according to the prices which they have offered, starting from that which is highest above the minimum price in question. Where, as a result of several tenders being received at the same price, the quantity available is inadequate, the intervention agency shall allocate it proportionately. Each tenderer shall be notified by the intervention agency concerned whether his tender has been accepted or not, within four working days at the latest following the time limit set for the submission of tenders in response to the invitation in question. After completion of the sale by tender referred to above, the intervention agencies shall, at their head offices, post a notice of any quantities remaining available. 4. In the second stage referred to in paragraph 1, the quantities remaining available after completion of the sale by tender referred to in paragraphs 2 and 3 shall be put up for sale at the minimum price fixed in the Annex to the Regulation relating to the sale of the butter. To this end, purchase applications shall be submitted under the conditions provided for in the Regulation relating to the sale of the butter. 5. A security intended to guarantee that the butter is processed into concentrated butter, put into its final packaging and taken over by the retail trade in the Community under the conditions referred to in this Regulation shall be lodged by the purchaser with the competent authority of the Member State where processing is to take place before the butter is taken over by the retail trade. Processing of the butter and the destination referred to in the first subparagraph shall constitute primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85. 6. The butter shall be removed no later than 15 days after the date on which the tender referred to in the fourth subparagraph of paragraph 3 or the purchase application referred to in the second subparagraph of paragraph 4 has been accepted. 7. The intervention agencies shall inform the Commission, within the time limit referred to in the fourth subparagraph of paragraph 3, in respect of each invitation to tender, of the quantities applied for and the corresponding prices offered, and of the quantities allocated and the selling prices actually applied pursuant to paragraph 3. 8. The provisions of this Regulation shall apply in the case of private sales where the Regulation relating to the sale refers to this Regulation. 9. For the purposes of: - Article 4 (4), the time limit of 90 days for processing and packaging shall be calculated with effect from the final date for acceptance of the tender referred to in the fourth subparagraph of paragraph 3, - Article 6, a 'consignment' shall mean a quantity of concentrated butter produced from butter, identified in relation all or part of a tender, of homogeneous quality and produced continuously on the same processing premises.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 84, 29. 3. 1989, p. 1. (3) OJ No L 298, 12. 11. 1985, p. 9. (4) OJ No L 153, 6. 6. 1989, p. 16.